Name: Commission Regulation (EEC) No 193/88 of 22 January 1988 suspending the special sale pursuant to Regulation (EEC) No 727/87 of skimmed-milk powder from public stocks for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/3723 . 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 193/88 of 22 January 1988 suspending the special sale pursuant to Regulation (EEC) No 727/87 of skimmed-milk powder from public stocks for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3904/87 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 727/87 (3), as amended by Regulation (EEC) No 94/88 (4), makes provi ­ sion for skimmed-milk powder to be sold from public stocks for export ; whereas during the last week massive speculative purchases have been made and there is a risk of serious disturbance of the market ; whereas it is desir ­ able therefore to suspend sales under the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Application of Article 1 ( 1 ) of Regulation (EEC) No 727/87 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 370 , 30 . 12. 1987, p. 1 . 0 OJ No L 71 , 14. 3 . 1987, p. 11 . b) OJ No L 11 , 13 . 1 . 1988 , p. 39 .